 

 

AO 245B (Rev. 051'15/2018) Judgment in a Criminal Petty Case (Moditied) ;_:, Page 1 of 1

 

 

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF CALIFORNIA JAN 1 0 2019
. . i_ , LJ,S U¢-'.".*TR!CT COURT
Unn,ed states cf Amenca JUDGMENT P§&r§§§amm as ronan
V (For Offenses Commi tg"€)n or After November,&"/lp 7) BEPUTY
` vw

 

Bemardo ESquiVel_ROSaS Case Number: 3:19-mj~20096~LL

David R. Silldorf

Dej%ndant ’s A t!orney

REGISTRATION N(). 82152298

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

l:] Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s[
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

|:l The defendant has been found not guilty on count(s)
|:| Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

§ Assessment: $10 WAIVED Fine: WAIVED
|X| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Wedriesday, January 9, 2019
Date of Imposition of Sentence

gao

HoNoR"`A’BLE LINI)A LoPEz
UNITED sTA'rEs MAGISTRATE JUDGE

3:19-mj_20096-LL

 

 

